Citation Nr: 0704581	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized private medical 
expenses from October 11, 2002, to July 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1966 and from August 1971 to September 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) Health Care System of Southern Arizona in Tucson, 
Arizona, that denied a claim for reimbursement of 
unauthorized private medical expense from October 2002 to 
July 2003. 

The veteran testified before the Board in November 2005. 

In January 2006, the Board bifurcated the claim into claims 
for expenses incurred before and after February 24, 2003, the 
effective date for service connection for the medical 
condition for which expenses were incurred.  The Board denied 
reimbursement for expenses incurred from October 11, 2002 to 
February 23, 2003 under 38 U.S.C.A. § 1728 and remanded the 
claim for expenses incurred from February 24, 2003 to July 
2003 for further development. 

In October 2006, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded that portion of 
the claim denied by the Board.  

The appeal is REMANDED to the VA Health Care System of 
Southern Arizona.  


REMAND

Additional notice to the veteran and development of evidence 
is necessary.  

As a result of the previous remand in January 2006, portions 
of the veteran's claims file are not currently present before 
the Board for review.  The provisions of that remand remain 
in effect, and the Agency of Original Jurisdiction should 
accomplish the additional instructions herein.  

In his April 2005 Notice of Disagreement, the veteran stated 
that he incurred unauthorized medical expenses for emergency 
medical treatment.  He also explained when and how he 
attempted to enroll in the VA health care system but was 
denied by a VA employee.  

In addition to consideration of the veteran's claim under 
38 U.S.C.A. § 1728, VA must also consider the claim under the 
criteria of 38 U.S.C.A. § 1725 for emergency treatment 
received at times between October 11, 2002 and July 2003 (or 
other ending date as clarified by the veteran).  The veteran 
must receive adequate notice of any information, and medical 
or lay evidence needed to substantiate the claim under both 
criteria, and VA assistance in obtaining records or 
examinations.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 
(2006). 

Under 38 U.S.C.A. § 1725 (2002), VA may reimburse an eligible 
veteran for the reasonable value of emergency treatment 
furnished at a non-VA facility.  To be eligible, the veteran 
must be an active VA health care participant and must be 
personally liable for emergency treatment furnished at a non-
VA facility.  There is no requirement that emergency 
treatment be for a service-connected disability.  A veteran 
is an active VA health care participant if he is enrolled in 
the system established under 38 U.S.C.A. § 1705 and received 
care within the 24-month period preceding the emergency 
treatment.  Emergency treatment are medical services:  
(1) received when VA or other Federal facilities were not 
feasibly available and an attempt to use them would not be 
reasonable; (2) rendered in an medical emergency of such 
nature that a prudent layperson reasonable expected that 
delay in seeking immediate medical attention would be 
hazardous to life or health; and (3) rendered until such time 
as the veteran could be transferred safely to a VA or Federal 
facility.  38 U.S.C.A. § 1725. 


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all 
other evidence, relevant correspondence, 
and adjudicative decisions of the VA 
Health Care System of Southern Arizona.  

2.  Provide the veteran with notice that: 
(1) informs him about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) informs 
him about the information and evidence 
that VA will seek to provide; (3) informs 
him about the information and evidence 
the claimant is expected to provide; and 
(4) requests or tells him to provide any 
evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  Evidence includes identifying 
information for all non-VA medical 
treatment of the neck cancer and any 
emergency treatment for any condition 
from February 2002 onward, any doctor's 
statements regarding the nature of 
services rendered, whether they were 
rendered on an emergency basis, and any 
other evidence that is necessary for an 
adjudication of the claim under 
38 U.S.C.A. §§ 1725 and 1728, and 38 
C.F.R. § 17.120 (2006).

3.  Obtain any additional information 
from the veteran relevant to the 
circumstances of his enrollment or 
attempted enrollment in the VA health 
care system.  Obtain all health care 
system enrollment and treatment records 
for the veteran starting in October 2000, 
two years prior to the first claimed 
emergency treatment. 

4.  Request that the veteran identify 
(with supporting bills) all the expenses 
for which he seeks VA reimbursement from 
October 2002 onward.  Also request that 
the veteran clarify the precise ending 
date or medical service for which he 
seeks reimbursement. (It appears that he 
seeks reimbursement of expenses into July 
2003.)

5.  Then, obtain copies of all relevant 
treatment records from non-VA doctors 
that the veteran identifies with adequate 
information (names, addresses, dates of 
treatment, authorization release forms) 
who treated him for squamous cell 
carcinoma of the neck or any neck nodule 
and emergency treatment for any condition 
from February 2002 and thereafter.

6.  Obtain a medical opinion from an 
appropriate VA physician whether any of 
the medical services at issue were 
rendered in a medical emergency, and if 
so, when such emergency ended or when the 
veteran could have been safely 
transported to a VA or Federal facility. 

7.  Then readjudicate the claim for 
entitlement to reimbursement for 
unauthorized private medical expenses 
from October 11, 2002, to July 2003 (or 
such other date as specified by the 
veteran) under 38 U.S.C.A. §§ 1725 
and 1728, and 38 C.F.R. §§ 17.120, 17.121 
(2006).  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

